                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION
Selena Armstead,                          )
                                          )
                    Plaintiff,            )
                                          ) Civil Action No. 8:19-cv-363-TMC
       v.                                 )
                                          )              ORDER
Abdulai Musah and Patriot Carriers, Inc., )
                                          )
                    Defendants.           )

       This matter is before the court on Plaintiff’s motion to enforce the parties’ settlement. (ECF

No. 17). The undersigned referred these motions to United States Magistrate Judge Kevin

McDonald for a Report and Recommendation. Judge McDonald held a hearing on the motions on

October 30, 2019. (ECF No. 35). Counsel for Plaintiff and counsel for Allstate, an interested party,

were present at the hearing. Id. Before the court is Judge McDonald’s Report and Recommendation

(“Report”), recommending that that court deny Plaintiff’s motion to enforce the parties’ settlement.

(ECF No. 36). The parties were advised of their right to file objections to the Report. Id. at 5.

However, no party filed objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).




                                                 1
       Accordingly, after a careful and thorough review of the record under the appropriate

standards, as set forth above, the court adopts the magistrate judge’s Report (ECF No. 36), which

is incorporated herein by reference. Accordingly, the court DENIES Plaintiff’s motion to enforce

the parties’ settlement (ECF No. 17).

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

November 15, 2019
Anderson, South Carolina



                              NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                                 2
